Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 3A - 3E) in the reply filed on 07/20/2022 is acknowledged.
Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) first and second spinal fixation elements in claim 45 
b) locking mechanism in claim 45
c) clamping member in claim 48
d) biasing element in claim 48
e) locking element in claim 48
f) mating feature in claim 56
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a) paragraph [0086] discloses that first and second spinal fixation elements are elongated spinal rods.  Thus, for purposes of examination, the structure determined sufficient to perform the function fixation is a rod or functional equivalents thereof. 
b) paragraph [0095] discloses that the locking element is a screw.  Thus, for purposes of examination, the structure determined sufficient to perform the function of locking is a screw or functional equivalents thereof. 
c) paragraphs [0088-89] discloses that the clamping member is comprised of an upper and lower clamping arm.  Thus, for purposes of examination, the structure determined sufficient to perform the function of clamping is comprised of two clamping arms or functional equivalents thereof.
d) paragraph [0093] discloses that the biasing element may be a wave spring or washer.  Thus, for purposes of examination, the structure determined sufficient to perform the function of biasing is a wave spring, washer or functional equivalents thereof. 
e) paragraph [0095], note that the locking element is assumed to be the same the locking mechanism in claim 45.
f) paragraph [0086] discloses that the mating feature is a central opening.  Thus, for purposes of examination, the structure determined sufficient to perform the function of mating the locking mechanism to the first spinal fixation element is an opening of functional equivalent thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 - 60 and 63 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites “a locking element”.  Paragraph [0086] discloses that the locking element is ref. 314 which may be screw.  It is unclear if the locking element is the same as or different than the locking mechanism as recited in preceding claim 45.  For purposes of examination they are assumed to be the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45 - 47, 61 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayon et al. (US 8,758,411 B1).

Regarding claim 45, Rayon discloses a spinal connector (Abstract), comprising:
 a first spinal fixation element (Fig. 20, ref. 116); 
a connection assembly for coupling the first spinal fixation element to a second spinal fixation element (Figs. 20- 21 show a connection assembly ref. 120 for coupling the first element to a second element ref. 28), the connection assembly including a locking mechanism for selectively locking an orientation of the first spinal fixation element relative to the connection assembly and the connection assembly relative to the second spinal fixation element (Fig. 20, ref. 138); wherein the locking mechanism is disposed through a portion of the first spinal fixation element (Fig. 21 shows the locking mechanism disposed through coupling end ref. 131).  

Regarding claim 46, Rayon discloses the spinal connector of claim 45, wherein the first spinal fixation element further comprises one or more of a spinal rod or a flexible tether (Fig. 20 shows a spinal rod).  

Regarding claim 47, Rayon discloses the spinal connector of claim 45, wherein at least a portion of the connection assembly is formed integrally with the first spinal fixation element (Figs. 20 - 23 shows coupling end ref. 131 being integral with the first spinal fixation element).  

Regarding claim 61, Rayon discloses the spinal connector of claim 45, wherein the first spinal fixation element is bendable (as is evident by bends refs. 128, 126, the first spinal fixation element is bendable).  

Regarding claim 62, Rayon discloses the spinal connector of claim 45, wherein the first spinal fixation element includes an S-shaped or Z-shaped bend that is configured be positioned around a portion of an anatomy of a patient or a portion of a fixation construct to which the connector is coupled (Figs. 20 - 23).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48 - 54, 56 - 60 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayon et al. (US 8,758,411 B1) in view of Rathbun (US 2013/0268004 A1).

Regarding claim 48 (as best understood), Rayon discloses the spinal connector of claim 45, wherein the connection assembly includes one or more of a clamping member (Fig. 20, ref. 132) and a locking element (ref. 138), but is silent regarding a biasing element.  
Rathbun teaches a spinal connector (Abstract) comprising a clamping member (Fig. 3, refs. 16, 14) and a biasing member (ref. 58).  The biasing member being a spring washer (paragraph [0039]) configured to cause a snap effect and prevent a spinal rod from falling out of the clamping (paragraphs [0045-46]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection assembly of Rayon to include the biasing element between components of the clamping member, as taught by Rathbun, for the purpose of preventing the second fixation element from falling out of the clamping member. 

Regarding claim 49, Rayon in view of Rathbun discloses the spinal connector of claim 48, wherein the clamping member includes an upper clamping arm (Rayon, Fig. 20, ref. 136) and a lower clamping arm for engaging the second spinal fixation element therebetween (Rayon, Fig. 20, ref. 134).  

Regarding claim 50, Rayon in view of Rathbun discloses the spinal connector of claim 49, wherein the upper clamping arm includes an opening configured to receive a corresponding protrusion formed on the lower clamping arm to hinge the upper clamping arm to the lower clamping arm (Rayon, Detailed Description, paragraph [0049], ref. 148, Fig. 20).  

Regarding claim 51, Rayon in view of Rathbun discloses the spinal connector of claim 50, wherein the biasing element is disposed between the upper and lower clamping arms to bias the upper clamping arm and the lower clamping arm towards a clamped or partially clamped position (Rathbun teaches such a configuration and thus Rayon as modified by Rathbun meets this limitation).  

Regarding claim 52, Rayon in view of Rathbun discloses the spinal connector of claim 50, wherein the upper and lower clamping arms are configured to pivot relative to one another (Rayon discloses pivoting of the clamping arms via ref. 148).  

Regarding claim 53, Rayon in view of Rathbun discloses the spinal connector of claim 52, wherein the upper and lower clamping arms include a mating portion that defines a recess for receiving the second spinal fixation therein (Rayon, Fig. 20, ref. 124), a diameter of the recess being substantially equal to a diameter of the second spinal fixation element (Rayon, Figs. 21 - 22).  

Regarding claim 54, Rayon in view of Rathbun discloses the spinal connector of claim 53, wherein the diameter of the recess increases as the arms are spread apart against the bias of the biasing element (Rayon, as the clamps pivot away from one another the diameter will increase against the biasing force of the biasing element as taught by Rathbun).  

Regarding claim 56, Rayon in view of Rathbun discloses the spinal connector of claim 53, wherein the locking mechanism (138) is disposed through a mating feature formed on a terminal end of the first spinal fixation element (Rayon, Fig. 20 shows an opening in component ref. 131 configured to receive the locking mechanism).  

Regarding claim 57, Rayon in view of Rathbun discloses the spinal connector of claim 56, wherein the mating feature extends laterally from the spinal connector (the mating feature may be considered to extend laterally as it extends to a side of the main longitudinal axis 122 of the first spinal rod).  

Regarding claim 58, Rayon in view of Rathbun discloses the spinal connector of claim 56, wherein the mating feature further comprises a central opening (Rayon, Fig. 20) configured to receive the locking element therethrough (Figs. 20 - 23), the central opening having a longitudinal axis that is substantially perpendicular to an axis passing through the recess (Rayon, Fig. 21).  

Regarding claim 59, Rayon in view of Rathbun discloses the spinal connector of claim 58, wherein a non-threaded portion of the locking element is disposed in the central opening and the first spinal fixation element is freely rotatable about the locking element until the locking element is tightened (Rayon, Fig. 20 shows a substantial portion of the locking element is non-threaded, thus allowing the first spinal fixation element to rotate).  

Regarding claim 60, Rayon in view of Rathbun discloses the spinal connector of claim 59, wherein the locking mechanism is movable between an unlocked configuration, in which the locking mechanism is not tightened and the mating feature and the first spinal fixation element are rotatable about the axis of the central opening relative to the clamping member, and the clamping member is rotatable and slidable 3Appl. No. 17/319,033 Dkt. No. 88041-340822|DSP5123USCNT2 with respect to the second fixation element disposed between the mating portions thereof, and a locked configuration, in which the second spinal fixation element is disposed in the clamping member and locked to resist or prevent rotation or sliding movement of the second spinal fixation element relative to the connection assembly (Detailed Description, paragraph (49) discloses an unlocked configuration or “open position” and a locked position when all components are fully tightened and rotated preventing rotations or sliding of the second spinal fixation element). 

Regarding claim 63, Rayon in view of Rathbun discloses the spinal connector of claim 49, wherein rotation of the locking element relative to the lower clamping arm in a first direction draws the upper and lower clamping arms together and relative rotation in a second, opposite direction can be effective to allow the upper and lower clamping arms to move apart (Rayon, paragraph (49)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773